TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 13, 2015



                                      NO. 03-13-00763-CR


                           Terrance Maurice Yarbrough, Appellant

                                                 v.

                                  The State of Texas, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment and sentence taken after a jury trial entered by the trial

court. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment and sentence taken after a jury trial. Therefore, the

Court affirms the trial court’s judgment and sentence taken after a jury trial. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.